DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 10 June 2021 and 19 October 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The spacing of the lines of the specification is such as to make reading difficult. New application papers with lines 1 1/2 or double spaced (see 37 CFR 1.52(b)(2)) on good quality paper are required.
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it is longer than 150 words and refers to a figure including figure numbers.  Correction is required.  See MPEP § 608.01(b).

Claim Objections
Claims 8-9 are objected to because of the following informalities:
Claims 8-9 recite the limitation "and/or" and “is/are”. It is suggested to clarify the use of words instead of "/".
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation “a first voltage source” in line 3. It is unclear whether “a first voltage source” in line 3 is the same voltage source as “a bias voltage source” in line 7 of claim 1. For examining purposes, the examiner will interpret the claim as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-7, and 10-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hammerschmidt US 2017/0050588 A1 (hereinafter referred to as “Hammerschmidt”). Note: Hammerschmidt was cited by the applicant in the IDS received 19 October 2022.
As to claims 1 and 14, Hammerschmidt teaches a network communication system for a vehicle (¶¶2, 17, 22, 54; figure 1), the network communication system comprising:
a communication bus (¶22; figure 1: communication bus 114);
a first communication device (¶22; figure 1: ECU 102);
a plurality of second communication devices which are connected to one another via the communication bus (¶22; figure 1: sensors 104),
wherein the first communication device comprises a bias voltage source for generating a constant bias voltage on the communication bus (¶31; figure 1: current source 108 regulates supply of voltage on the bus 114), and a current measurement apparatus for capturing the current on the communication bus (¶31; figure 1: control unit 106 monitors the bus line and detects changes (current measurement) from the Vcc node or across the resistor Re and ¶39; figures 1-2: ECU 102 communicates with sensors 104 via current modulation signals and ¶47); and
a terminating resistor arranged in parallel with the plurality of second communication devices (¶36; figure 1: terminating resistor Rterm arranged in parallel with sensors 104), wherein:
the first communication device comprises a first modulation apparatus for modulating a current set by the bias voltage and the terminating resistor on the communication bus,
each second communication device comprises a second modulation apparatus for modulating the current set by the bias voltage and the terminating resistor (¶¶25, 28, 31, and 39-42; figures 1-2: sensors 104 use current sources 110 to modulate the current set by Vcc and Re/Rterm in order to communicate with ECU 102 via current modulation signals), and
each second communication device has a second voltage measurement apparatus for capturing a voltage at the terminating resistor (¶¶25, 28, 31, 39, and 47: figures 1-2: simultaneous to the modulation, the sensors 104 capture the voltage at Rterm and regulate the supply signals being received).
	As to claim 2, Hammerschmidt teaches the network communication system according to Claim 1, wherein the current measurement apparatus has a measurement resistor, through which the current modulated by the second communication device flows, and a first voltage measurement apparatus for capturing a voltage drop across the measurement resistor (¶¶25, 28, 31, 39-42, and 47; figures 1-2: ECU 102 measures voltage drop VRe over Re through which current signals are received from sensors 104).
	As to claim 5, Hammerschmidt teaches the network communication system according to claim 1, wherein the bias voltage source and the current measurement apparatus are connected in series (¶31; figure 1: Vcc and control unit measuring current operate in series).
As to claim 6, Hammerschmidt teaches the network communication system according to claim 1, wherein the bias voltage source is in the form of a constant voltage source (¶23; figure 1: voltage source is DC supply voltage that may be modulated or un-modulated (i.e. source is constant)).
As to claim 7, Hammerschmidt teaches the network communication system according to claim 1, wherein the current measurement apparatus is connected in series with a first voltage source (¶31; figure 1: Vcc and control unit measuring current operate in series).
As to claim 10, Hammerschmidt teaches the network communication system according to claim 1, wherein the terminating resistor is arranged in the first communication device (¶36; figure 1: terminating resistor Rterm may be Re comprised in ECU 102 side of the bus 114).
As to claim 11, Hammerschmidt teaches the network communication system according to claim 1, wherein the terminating resistor is arranged in one of the second communication devices (¶43; figure 3: terminating resistor Rterm integrated with sensor network as sensor 302n).
As to claim 12, Hammerschmidt teaches the network communication system according to claim 1, wherein the terminating resistor is directly arranged on the communication bus(¶36; figure 1: terminating resistor Rterm on the bus 114).
As to claim 13, Hammerschmidt teaches the network communication system according to claim 1, wherein the second modulation apparatus is in the form of a current sink which cannot be modulated (¶53; figure 1: sensor 104n is in the form of a current sink).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt in view of Nascimento et al. US 2009/0243655 A1 (hereinafter referred to as “Nascimento”). Note: Nascimento was cited by the applicant in the IDS received 19 October 2022.
As to claim 3, Hammerschmidt teaches the network communication system according to Claim 1.
Although Hammerschmidt teaches “The network communication system according to Claim 1,” Hammerschmidt does not explicitly disclose ”wherein the current measurement apparatus has a current mirror, through which the current modulated by the second communication device flows, and an ammeter”.
However, Nascimento teaches wherein the current measurement apparatus has a current mirror, through which the current modulated by the second communication device flows, and an ammeter (¶¶21-24: current mirror configured to draw a current determined by the bias voltage source when current modulated by the terminal flows in order to produce a specific current (i.e. measure a current as performed by an ammeter)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Hammerschmidt by including “wherein the current measurement apparatus has a current mirror, through which the current modulated by the second communication device flows, and an ammeter” as taught by Nascimento because it provides Hammerschmidt’s system with the enhanced capability of producing a precise current for measurement based on a known bias (Nascimento, ¶¶21-24).
As to claim 4, Hammerschmidt teaches the network communication system according to Claim 1.
Although Hammerschmidt teaches “The network communication system according to Claim 1,” Hammerschmidt does not explicitly disclose ”wherein the bias voltage source and the first modulation apparatus are arranged in parallel in the first communication device, and diode is connected upstream of the bias voltage source and blocks a current from the first modulation apparatus into the bias voltage source”.
However, Nascimento teaches wherein the bias voltage source and the first modulation apparatus are arranged in parallel in the first communication device, and diode is connected upstream of the bias voltage source and blocks a current from the first modulation apparatus into the bias voltage source (figures 1, 4-6 and their corresponding description: diode prevents current from current driver (first modulation apparatus) to VBAT).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Hammerschmidt by including “wherein the bias voltage source and the first modulation apparatus are arranged in parallel in the first communication device, and diode is connected upstream of the bias voltage source and blocks a current from the first modulation apparatus into the bias voltage source” as taught by Nascimento because it provides Hammerschmidt’s system with the enhanced capability of preventing current from flowing from current driver to VBAT when arranged in parallel (Nascimento, figures 1, 4-6 and their corresponding description).

Claim(s) 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammerschmidt in view of Kraemer et al. US 2008/0217076 A1 (hereinafter referred to as “Kraemer”).
As to claim 8, Hammerschmidt teaches the network communication system according to Claim 1.
Although Hammerschmidt teaches “The network communication system according to Claim 1,” Hammerschmidt does not explicitly disclose ”wherein the first modulation apparatus and/or the second modulation apparatus is/are configured for analogue modulation of the current”.
However, Kraemer teaches wherein the first modulation apparatus and/or the second modulation apparatus is/are configured for analogue modulation of the current (¶¶38 and 40; figure 3: configure modulation apparatus(es) for analogue current modulation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Hammerschmidt by including “wherein the first modulation apparatus and/or the second modulation apparatus is/are configured for analogue modulation of the current” as taught by Kraemer because it provides Hammerschmidt’s system with the enhanced capability of utilizing analogue current modulation (Kraemer, ¶¶38 and 40; figure 3).
As to claim 9, Hammerschmidt teaches the network communication system according to Claim 1.
Although Hammerschmidt teaches “The network communication system according to Claim 1,” Hammerschmidt does not explicitly disclose ”wherein the first modulation apparatus and/or the second modulation apparatus is/are configured for digital modulation of the current with a plurality of different modulation current levels”.
However, Kraemer teaches wherein the first modulation apparatus and/or the second modulation apparatus is/are configured for digital modulation of the current with a plurality of different modulation current levels (¶¶38 and 40; figure 3: configure modulation apparatus(es) for binary/digital current modulation with different thresholds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the system described in Hammerschmidt by including “wherein the first modulation apparatus and/or the second modulation apparatus is/are configured for digital modulation of the current with a plurality of different modulation current levels” as taught by Kraemer because it provides Hammerschmidt’s system with the enhanced capability of utilizing analogue current modulation (Kraemer, ¶¶38 and 40; figure 3).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Yousef et al., US 2019/0356507 A1 – Method for Performing A Data Communication
Teutenberg et al., US 11,030,137 B2 – Communication System for Current-Modulated Data Transmission Via A Current Loop

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/               Primary Examiner, Art Unit 2469